                           United States District Court
                         Western District of North Carolina
                                Asheville Division

     Nikesia Sharey Pannell et al,         )         JUDGMENT IN CASE
                                           )
              Plaintiff(s),                )        1:18-cv-00271-MR-WCM
                                           )
                   vs.                     )
                                           )
 Southern Concrete Specialties, Inc., et   )
                  al                       )
            Defendant(s).                  )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2020 Order.

                                               August 28, 2020




      Case 1:18-cv-00271-MR-WCM Document 93 Filed 08/28/20 Page 1 of 1
